Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-10, 12-16, and 18-19 are allowed. Claims 8-10, 12-16, and 18-19 have been renumbered as 6-8, 9-13, and 14-15, respectively.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all the elements recited in (i) Claims 1 and 18 of an extension member fixedly connected to the second side of the rail, a first bracket movably mounted to an extension passage of the extension member, wherein the second bracket comprises a side part and at least one second mounting member located adjacent to the side part, the side part is arranged with a supporting member, the supporting member has at least one first supporting section and at least one second supporting section connected to the at least one first supporting section, the at least one first supporting section is configured to support one of the first wall and the second wall of the first rail, and the at least one second supporting section is configured to support one of a first predetermined part and a second predetermined part of the extension member; and (ii) Claim 10 of an extension member fixedly connected to the second side of the rail, a first bracket movably mounted to an extension passage of the extension member, wherein the second bracket comprises a side part and at least one second mounting member located adjacent to the side part, the side part is arranged with a supporting member, the supporting member has two first supporting sections, two second supporting sections and a middle section, the supporting member is configured to partially cover the first rail through the two first supporting sections and the middle section, and the supporting member is configured to partially cover the extension member through the two second supporting sections and the middle section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
May 26, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637